Sutton, C. J.
This case was transferred to this court by the Supreme Court (Burnett v. Burnett, 209 Ga. 353, 72 S. E. 2d, 459), it being held that the questions of constitutional law were not properly raised. It appears that the hearing of a claim for workmen’s compensation, on account of an accident which had occurred in Telfair County, was held by agreement of the parties in Bibb County', and that an appeal was taken from the finding and award of the Board of Workmen’s Com*323pensation to the Superior Court of Bibb County. Under the provisions of Code § 114-710, the Superior Court of Bibb County, not being the superior court of the county in which the injury had occurred, was without jurisdiction of the subject matter, and that court did not err in denying a motion to transfer the appeal to the Superior Court of Telfair County and in dismissing the appeal. Porter v. Employers Liarbility Ins. Co., 85 Ga. App. 497 (69 S. E. 2d, 384); Gerrell v. Jackson, 85 Ga. App. 707 (70 S. E. 2d, 105).
Decided December 5, 1952.
Thomas A. Jacobs, for plaintiff in error.
Clarence H. Clay Jr., Harris, Bussell, Weaver & Watkins, .contra.

Judgment affirmed.


Felton and Worrill, JJ., concur.